EXHIBIT 10.2



AMENDMENT #10 TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT


This Amendment #10 to Amended and Restated Business Financing Agreement
(“Amendment”) is entered into on May 15, 2020, by and among ePlus Technology,
inc. (“Technology”), ePlus Technology Services, inc. (“Services”) and SLAIT
Consulting, LLC (“SLAIT”; and together with Technology and Services, each
sometimes referred to as a “Dealer,” and sometimes referred to collectively,
jointly and severally, as “Dealer”) and Wells Fargo Commercial Distribution
Finance, LLC (“CDF”) and is to that certain Amended and Restated Business
Financing Agreement dated July 23, 2012, by and between Dealer and CDF (as the
same has been amended by that certain Amendment #1 to Amended and Restated
Business Financing Agreement dated July 31, 2014, that certain Amendment #2 to
Amended and Restated Business Financing Agreement dated July 24, 2015, that
certain Amendment #3 to Amended and Restated Business Financing Agreement dated
October 20, 2015, that certain Amendment #4 to Amended and Restated Business
Financing Agreement dated July 28, 2016, that certain Amendment #5 to Amended
and Restated Business Financing Agreement dated July 27, 2017, that certain
Amendment #6 to Amended and Restated Business Financing Agreement dated February
15, 2018, that certain Amendment #7 to Amended and Restated Business Financing
Agreement dated January 15, 2019, that certain Amendment #8 to Amended and
Restated Business Financing Agreement dated December 12, 2019, that certain
Amendment #9 to Amended and Restated Business Financing Agreement dated March
31, 2020 and that certain Joinder to Amended and Restated Business Financing
Agreement and to Amended and Restated Agreement for Wholesale Financing dated
January 19, 2019 and as further amended, restated, amended and restated,
modified, extended, renewed, substituted, and/or supplemented, the “Agreement”).
All terms which are not defined herein shall have the same meaning in this
Amendment as in the Agreement.


WHEREAS, CDF and Dealer desire to amend the terms of the Agreement.


NOW THEREFORE, in consideration of the premises and of the mutual promises
contained herein and in the Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1. The following definitions are added to Section 1.1 of the Agreement in the
correct alphabetical order:


“Borrowing Base Certificate”: a certificate by a responsible officer of Dealer,
a sample form of which is attached hereto as Exhibit 3.1, which form may be
amended, modified, substituted and/or supplemented by CDF. All calculations in
connection with the preparation of any Borrowing Base Certificate shall
originally be made by Dealer and certified to CDF; provided, that CDF shall have
the right to review and adjust, in the exercise of its reasonable credit
judgment, any such calculation after giving notice thereof to Dealer, to the
extent that such calculation is not in accordance with this Agreement.


“Debt”: all of Dealer’s liabilities and indebtedness for borrowed money of any
kind and nature whatsoever, whether direct or indirect, absolute or contingent,
and including obligations under capitalized leases and obligations related to
financing of acquisitions, whether or not direct recourse liability has been
assumed by Dealer.


“EBITDA”: for any period of calculation, the net income of Dealer before
provision for income taxes, interest expense (including without limitation,
implicit interest expense on capitalized leases), depreciation and amortization,
excluding therefrom (to the extent included): (A) nonoperating gains (including,
without limitation, extraordinary or nonrecurring gains, gains from
discontinuance of operations and gains arising from the sale of assets other
than inventory) during the applicable period; (B) net earnings of any business
entity in which Dealer has an ownership interest (other than a wholly owned
subsidiary) unless such net earnings shall have actually been received by Dealer
in the form of cash distributions; (C) any portion of the net earnings of any
subsidiary which for any reason is unavailable for payment of dividends to
Dealer; (D) the earnings of any entity to which any assets of Dealer shall have
been sold, transferred or disposed of, or into which Dealer shall have merged,
or been a party to any consolidation or other form of reorganization, prior to
the date of such transaction; (E) any gain arising from the acquisition of any
securities of Dealer; and (F) non-operating losses arising from the sale of
capital assets during such period, and adding thereto (to the extent excluded)
(G) any non-cash compensation paid by any Dealer to such Dealers employees in
the form of shares or rights to purchase shares of such Dealer’s stock, to the
extent such non-cash compensation was expensed in the applicable period, and (H)
transaction fees, costs and expenses incurred in connection with the
consummation of any acquisition permitted hereunder. The foregoing terms will be
determined in accordance with generally accepted accounting principles
consistently applied.


1

--------------------------------------------------------------------------------

“Excess Availability”: the Gross Borrowing Base minus the Aggregate Outstandings
(but excluding Open Approvals).


“Fixed Charge Coverage Ratio”: for any period of calculation, the ratio of (A)
EBITDA minus the sum of (i) taxes on or measured by income paid or payable in
cash, plus (ii) unfinanced capital expenditures, to (B) the sum of (i) interest
expense paid or payable in cash, plus (ii) actual payments of principal on Debt
(excluding payments of principal with respect to this Agreement or the Agreement
for Wholesale Financing) plus (iii) distributions paid in cash to the equity
holders of Dealer.


“Gross Borrowing Base”: the sum of: (A) eighty-five percent (85%) of: (i) the
net amount of all eligible Accounts, (ii) Eligible Cisco VIP Rebates, and (iii)
lntercompany Lease Receivables (as defined below) listed in such Schedule up to
a maximum of Four Million Dollars ($4,000,000.00), plus (B) the Inventory Value,
minus (C) such reserves established by CDF from time to time based upon dilution
and other factors deemed appropriate by CDF, each as shown on the most recently
delivered Borrowing Base Certificate.


“Inventory Report”: a report dated as of the last day of the prior month which
specifies the total aggregate wholesale invoice price, as calculated by Dealer’s
accounting system using average cost method, of all of Dealer's inventory
financed by CDF under the Inventory Financing Agreement that is unsold and in
Dealer's possession and control as of the date of such report.


“Open Approvals”: CDF’s indication to a vendor that CDF will provide financing
to Dealer for a particular invoice(s) issued by such vendor for the purchase of
inventory by Dealer but with respect to invoice(s) which CDF has not yet
financed.


2. The following definitions in Section 1.1 of the Agreement are hereby deleted
in their entirety and replaced with the following:


“Aggregate Facility Limit”: (i) except during a Temporary Uplift Period, Two
Hundred Seventy-Five Million Dollars ($275,000,000.00) and (ii) during any
Temporary Uplift Period, Three Hundred Fifty Million Dollars
($350,000,000.00); provided, however, that at no time will the Aggregate
Outstandings exceed the Aggregate Facility Limit.


“Libor Rate:” the greater of (i) the One month Libor rate as published in the
"Money Rates" column of The Wall Street Journal or in such other publication or
electronic source as CDF, in its discretion, may select on or about the first
Business Day of such month and (ii) seventy-five hundredths of one percent
(0.75%).  The Libor Rate will change and take effect for purposes of this
Agreement on the day when the Libor Rate changes.


2

--------------------------------------------------------------------------------

“Temporary Uplift Period”: any period beginning on the date the uplift is
activated by CDF following Dealer’s electronic notification of its election to
temporarily increase Dealer’s Aggregate Facility Limit and ending on the date
specified in such notification, provided that (i) each such temporary increase
shall be for a period of not less than thirty (30) days and (ii) all such
periods shall not exceed one hundred fifty (150) days in the aggregate in any
calendar year.


3. Section 2.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:


“2.1 Accounts Receivable Facility. Subject to the terms of this Agreement, CDF
agrees to provide to Dealer an Accounts Receivable Facility of: One Hundred
Million Dollars ($100,000,000.00) (the “Accounts Receivable Facility Limit”);
provided, however, that at no time will (i) the Aggregate Accounts Receivable
Outstandings exceed the Accounts Receivable Facility Limit or (ii) the Aggregate
Outstandings exceed the Aggregate Facility Limit. CDF’s decision to advance
funds will not be binding until the funds are actually advanced.


In addition, subject to the terms of the Agreement for Wholesale Financing, CDF
agrees to provide to Dealer an inventory floorplan credit facility of (i) except
during a Temporary Uplift Period, Two Hundred Seventy Five Million Dollars
($275,000,000.00) and (ii) during any Temporary Uplift Period, Three Hundred
Fifty Million Dollars ($350,000,000.00); provided, however, that at no time will
the Aggregate Outstandings exceed the Aggregate Facility Limit.  CDF’s decision
to advance funds will not be binding until the funds are actually advanced.


If, at any time, the Aggregate Accounts Receivable Outstandings exceed the
Accounts Receivable Facility Limit, Dealer will immediately pay to CDF an amount
not less than the difference between (i) Aggregate Accounts Receivable
Outstandings and (ii) the Accounts Receivable Facility Limit.  If, at any time,
the Aggregate Outstandings exceed the Aggregate Facility Limit, Dealer will
immediately pay to CDF an amount not less than the difference between (i)
Aggregate Outstandings and (ii) the Aggregate Facility Limit.”


4. Section 2.1.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:


“2.1.1 Interest. Dealer agrees to pay interest to CDF on the Daily Contract
Balance at a rate equal to the Libor Rate plus two percent (2.00%) per annum.
Such interest will: (i) be computed based on a 360 day year; (ii) be calculated
each day by multiplying the Daily Rate (as defined below) by the Daily Contract
Balance (as defined below); and (iii) accrue from the date that CDF authorizes
any Electronic Transfer (as defined in Section 3.10 herein) or otherwise makes
an advance under the Accounts Receivable Facility until CDF receives the full
and final payment of the principal debt which Dealer owes to CDF, subject to the
terms of Section 3.8 herein. The “Daily Rate” is the quotient of the applicable
annual rate provided herein divided by 360. The “Daily Contract Balance” is the
amount of the outstanding principal debt which Dealer owes to CDF on the
Accounts Receivable Facility at the end of each day (including the amount of all
Electronic Transfers authorized) after CDF has credited• the payments which it
has received on the Accounts Receivable Facility, subject to the terms of
Section 3.8 herein.”


3

--------------------------------------------------------------------------------

5. Section 3.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:


“3.1 Schedules and Reports.


Dealer will, by the tenth (10th) day of every month, furnish CDF with (a) a
schedule of Accounts ("Schedule") which will: (i) describe all Accounts created
or acquired by Dealer since the last Schedule furnished CDF; (ii) inform CDF of
any rejection of goods by any obligor, delays in delivery of goods,
non-performance of contracts and of any assertion of any claim, offset or
counterclaim by any obligor, in excess of One Million Dollars ($1,000,000.00);
and (iii) include Dealer's internal risk rating for each obligor and (b) an
Inventory Report. Furthermore, together with each submission of a Schedule, and,
in any event, not less than monthly or as otherwise agreed to, Dealer will also
furnish CDF with detailed aging reports for its accounts receivable and accounts
payable as well as detailed journals to support the Accounts described on such
Schedule.


Dealer will furnish CDF with a Borrowing Base Certificate (a) no less than every
second Tuesday, provided that such Borrowing Base Certificate shall be delivered
every Tuesday if (i) a Default has occurred and is continuing under Section 6 of
the Agreement or (ii) Excess Availability for three (3) consecutive business
days is less than the greater of (A) 12.5% of the Gross Borrowing Base or (B)
Seventeen Million Five Hundred Thousand Dollars ($17,500,000.00) or (b) as
otherwise agreed to by CDF and Dealer.”


6. The first paragraph of Section 3.2 of the Agreement is hereby deleted in its
entirety and replaced with the following:


“3.2 Available Credit; Paydown. On receipt of each Schedule, CDF will credit
Dealer with such amount as CDF may deem advisable up to the remainder of: (A)
eighty-five percent (85%) of: (i) the net amount of all eligible Accounts, (ii)
Eligible Cisco VIP Rebates, and (iii) lntercompany Lease Receivables (as defined
below) listed in such Schedule up to a maximum of Four Million Dollars
($4,000,000.00) (the “Eligible Credit”), (B) minus the amount of Dealer’s SPP
Deficit (as defined below) under Dealer’s Agreement for Wholesale Financing (the
“AWF”) with CDF as in effect from time to time, but in no event will CDF credit
Dealer with more than Dealer’s maximum Accounts Receivable Facility from time to
time established by CDF, (C) minus such reserves established by CDF from time to
time based upon dilution and other factors deemed appropriate by CDF (the
“Available Credit”).


7. Section 3.7 of the Agreement is hereby deleted in its entirety and replaced
with the following:


“3.7 Collections. Unless otherwise directed by CDF, to expedite collection of
Accounts for the benefit of CDF, Dealer shall notify all of its obligors to make
payment of the Accounts to one or more lock-boxes. The lock-box(es), and all
accounts into which the proceeds of any such lock- box(es) are deposited, shall
be established and maintained at banks selected by the Dealer and satisfactory
to CDF in its sole discretion. Dealer shall issue to any such banks an
irrevocable letter of instruction, in form and substance reasonably acceptable
to CDF, directing such banks to deposit all payments or other remittances
received in the lock-box to such account or accounts as CDF shall direct. At all
times after either (i) a Default by Dealer, or (ii) the Excess Availability for
three (3) consecutive business days is less than the greater of (a) Fifteen
Million Dollars ($15,000,000.00) or (b) 10% of Dealer’s Gross Borrowing Base,
CDF may provide notice to such banks that thereafter all funds deposited in the
lock-box or any such account immediately shall become the property of CDF, and
any disbursements of the proceeds in the lock-box or any such account will only
be made to CDF. Dealer shall obtain the agreement of such banks to waive any
offset rights against the funds so deposited and otherwise establish CDF’s
control thereof as secured party under the Uniform Commercial Code. CDF assumes
no responsibility for such lock-box arrangement, including, without limitation,
any claim of accord and satisfaction or release with respect to deposits which
any banks except thereunder. All remittances which Dealer receives in payment of
any Accounts, and the proceeds of any of the other Collateral, shall be
immediately deposited in such accounts designated by CDF.  All proceeds received
or collected by CDF with respect to Accounts, and reserves and other property of
Dealer in possession of CDF at any time or times hereafter, may be held by CDF
without Interest to Dealer until all Obligations are paid in full or applied by
CDF on account of the Obligations.  CDF may release to Dealer such portions of
such reserves and proceeds as CDF may determine. Upon the occurrence and during
the continuance of a Default, CDF may notify the obligors that the Accounts have
been assigned to CDF, collect the Accounts directly in its own name and charge
the collection costs and expenses, including attorneys’ fees, to Dealer.  CDF
has no duty to protect, insure, collect or realize upon the Accounts to preserve
rights in them.”


4

--------------------------------------------------------------------------------

8. Section 3.13 of the Agreement is hereby deleted in its entirety and replaced
with the following:


“3.13 Unused Line Fee. Dealer shall pay to CDF a recurring “Unused Line Fee,”
calculated, on an annualized rate basis, by multiplying the Daily Unused Total
Facility (as defined below) for any calendar quarter of the Aggregate Facility
Limit, by the “Unused Fee” (as defined in the table below). The aggregate Unused
Line Fee for each calendar quarter shall be payable quarterly in arrears and due
pursuant to the quarterly billing statement.  Once received by CDF, an Unused
Line Fee shall not be refundable by CDF for any reason.


The “Daily Unused Total Facility” for each day shall be the difference between
(i) the Accounts Receivable Facility Limit as of the end of each day and (ii)
Aggregate Accounts Receivable Outstandings as of the end of each day of such
calendar quarter divided by the number of days in such calendar quarter.


The “Floorplan Utilization” for each calendar quarter shall be a fraction (i)
the numerator of which shall be the Aggregate Floorplan Outstandings (as defined
in the Agreement for Wholesale Financing) each day of such calendar quarter
divided by the number of days in such calendar quarter, and (ii) the denominator
of which shall be the Aggregate Facility Limit for each day of such calendar
quarter divided by the number of days in such calendar quarter.


The “Unused Fee” shall be:


If Floorplan Utilization is:
Then the Unused Fee (%) for the next calendar quarter shall be:
Less than or equal to Twenty Percent (20%)
0.25%
Greater than 20 percent (20%) but less than or equal to thirty percent (30%)
0.125%
Greater than thirty percent (30%)
0.00%



9. The second to last sentence in Section 5.2 is hereby deleted in its entirety
and replaced with the following:


“Notwithstanding the foregoing subsections (k) and (l), Dealer, from time to
time, may make a dividend to ePlus inc. if, after giving effect to such
dividend, and as of the date of such dividend, (i) Dealer is not in default
under the terms and conditions of this Agreement, and (ii) Dealer’s Excess
Availability is not less than seventeen and one half percent (17.5%) of the
Aggregate Facility Limit in place as of the date such dividend is to be made.”


5

--------------------------------------------------------------------------------

10. Section 5.2, Subsections (c) and (d) of the Agreement are hereby deleted in
their entirety and replaced with the following:


“(c) (i) merge or consolidate with another Entity unless Dealer is the surviving
entity of such merger or consolidation and, before and after giving effect to
such merger or consolidation, Dealer is in full compliance with all of the
covenants contained in this Agreement and the Other Agreements, on a pro forma
basis or (ii) divide itself pursuant to Section 18-217 of the Delaware Limited
Liability Company Act or any similar law or statute; (d) acquire the assets or
ownership interest of any other Entity (including by way of merger or
consolidation) unless (i) before and after giving effect to such acquisition,
Dealer is in full compliance with all of the covenants contained in this
Agreement and the Other Agreements, on a pro forma basis and (ii) Dealer has
provided written notice to CDF at least five (5) business days prior to the
closing of the acquisition of ownership interest of any other Entity and at
least three (3) business days prior to the closing of any asset acquisition,
together with such information with respect to such acquisition as CDF may
reasonably request, including without limitation such information as may be
required by CDF to complete its “know your customer” due diligence.”


11. Section 5.3 is hereby amended by adding the following subsection (d) at the
end thereof:


“, and (d) within forty-five (45) days after the end of each of the Dealer’s
fiscal quarters, a completed compliance certificate substantially in the form
attached hereto as Exhibit 8(d).”


12. Section 5.4 of the Agreement is hereby deleted in its entirety and replaced
with the following:


“5.4 Financial Covenants.


From and after the occurrence of a Covenant Triggering Event (as defined below),
Dealer will maintain a Fixed Charge Coverage Ratio of no less than 1.10:1.0 as
of the end of each fiscal quarter for the then preceding twelve month period. A
“Covenant Triggering Event” means if at any time: (i) Excess Availability for
three (3) consecutive business days is less than the greater of (a) 12.5% of the
Gross Borrowing Base or (b) Seventeen Million Five Hundred Thousand Dollars
($17,500,000.00), or (ii) a Default has occurred and is continuing under Section
6 of the Agreement.”


13. The attached Exhibits 3.1 and 5.3 (d) are hereby added to the Agreement.


14. Each Dealer hereby ratifies and confirms the Agreement, as amended hereby,
and each Other Agreement executed by such Dealer In all respects.


15. Each Dealer hereby unconditionally releases, acquits, waives, and forever
discharges CDF and its successors, assigns, directors, officers, agents,
employees, representatives and attorneys from any and all liabilities, claims,
causes of action or defenses, if any, and for any action taken or failure to
take action, existing at any time prior to the execution of this Amendment.


6

--------------------------------------------------------------------------------

16. This Amendment shall be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their participants, successors and
assigns.


17. This Amendment may be executed in any number of counterparts, each of which
counterparts, once they are executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement. This Amendment may be executed by any party to this
Amendment by original signature, facsimile and/or electronic signature.




[Remainder of Page Intentionally Left Blank]


7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Dealer and CDF have executed this Amendment as of the date
first set forth hereinabove.



 
“DEALER”
           
EPLUS TECHNOLOGY, INC.
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
CFO
         
EPLUS TECHNOLOGY SERVICES, INC.
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
CFO
         
SLAIT CONSULTING, LLC
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
CFO
         
“CDF”
           
WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC
               
By:
/s/ Jack Morrone
     
Print Name:
Jack Morrone
     
Title:
Duly Authorized Signatory







8

--------------------------------------------------------------------------------